DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, 13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Kato (2010/0229797) in view of Mizusawa (2006/0124169) and Mizuta (2015/0275371).
Kato teaches a film forming apparatus for forming a thin film, comprising:
- a revolving mounting part (see Fig. 2 and related text), as a rotary table,
- main precursor and reaction gas supply parts supplying the respective gases, any of the BTBAS and O3 gas nozzles meet the claim requirements, 
* It is noted though that the apparatus for forming a thin film by repeating cycles and the particular supply of any gas is met but, in any case the limitations are intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).   Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the prior art teaches the same limitations but, in any case, the structure would further be considered capable of the intended use without the direct teachings that are present;

	Regarding the controller steps, the teachings include that the controller is used to carry out the various process steps, and the process steps are described as including supplying the precursor gas, reaction gas and the compensation gas – see [0078-90].
	To the extent that the teachings do not explicitly recite the steps of the process that are effected by the controller, the obviousness argument is made that since Kato teaches the use of the controller to carry out various process steps of the apparatus, and further teaches the process steps include supplying the precursor, reactant and adjustment gases, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to use the controller of Kato to carry out the noted (and claimed) process steps as Kato teaches the same process steps and also teaches that the controller is useful for carrying out different acts of the apparatus, therefore one of ordinary skill would readily use the controller for the claimed steps.
	As a matter of claim interpretation, the three gas supply parts in claim 1 and interpreted above as per 112(f) are supported in the instant specification as nozzles and equivalents therefore, Kato teaches the same elements as depicted and described.
	Kato teaches the adjustment purpose gas suppliers as claimed – the suppliers include two peripheral (32 and 33) and one central side (31) [though it is noted that the claim does not actually limit the location, as claimed the central-side and peripheral-side gas suppliers are merely ‘labels’ to distinguish the gas suppliers and do not specifically limit the locations].  But Kato does not teach the valves as claimed.
Mizusawa teaches that it is operable to include multiple valves for adjusting flow rates in multiple gas suppliers in order to individually control the amount of gas flow teach [0012-14].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the valves of Mizusawa in the apparatus of Kato as Kato is interested in controlling the amount of flow to compensate for decreased deposition and the use of the valves of Mizusawa would be understood to further assist in the control of flow to particular substrate regions.  It is further noted that Kato in any case teaches that the flow rate is controlled by flow rate controllers [0053] which are understood to control the flow in any and all of the gas suppliers.
	The combined art teaches all elements of the claim except for the controller being configured to open and close the valves ‘based on a rotational angle of the rotary table’.  Mizuta, however, teaches that in a system with a rotary table (see Fig. 4 particularly) the opening of valves is controlled according to a rotation of the rotary table [0052-62].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the opening and closing of the valves with the rotary table movement as taught by Mizuta because it would allow for gases to be flowed only during times that the substrates are in an appropriate position.  The claim requires the controller to be configured to open and close the valves “based on a rotational angle of the rotary table”, but the requirement is not very specific and the teachings of Mizuta broadly include, at least, that the valves are not opened when the table is not moving and therefore the rotational angle is zero. In any case, a rotational speed is related to a change of rotational angle and wherein the claim broadly requires the action to be “based on” the rotational angle the limitation is met.
Regarding claim 2, any of the gas nozzles 31-33 are generally “configured” to serve as the adjustment gas supply part as all of the gas lines are configured to supply the same gas as indicated.
	Regarding claim 4, Kato teaches that the mounting part revolves (see Fig. 2 and related text) and the noted gas supply parts are disposed apart from each other.
	In regard to the requirement that the flow rate adjusting part is controlled, it further follows in anticipation and obviousness that this part would have been controlled by the noted controller.  In regard to obtaining the claimed distribution, there are no particular requirements as to how the distribution must actually be controlled – only broadly ‘in accordance with a position of the substrate’ which is not particularly limiting.
	Regarding claims 5 and 6, Kato teaches a plurality of such adjustment gas supply parts that are separated in a rotational direction as depicted.  In regard to the different flow rate distributions, it is initially held that the requirement is an intended use of the apparatus, but, in any case, Kato teaches that the control of the flow rates is effected by the flow controllers 31c-33c and describes the control of the flow rate and flow pattern in the nozzles, particularly [0053, 63, 78-10] and therefore it would be obvious to utilize them for the same or different flow rate distributions.  
	Regarding claim 7, As per Kato, wafers are measured and then the compensation gas is applied [0078].
	Regarding claim 8, the film thickness measuring part is interpreted under 112(f) as per above and is interpreted to include FTIRs and the equivalents thereof.
	Kato teaches that the film thickness is measured [0078] and it is understood that some type of apparatus, such as an FTIR or the equivalent to carry out such a 
	Regarding claim 13, the precursor and adjustment gases are the same.
	Regarding claim 15, the combined art generally teaches the use of MFCs and also the valves of Mizusawa, as Kato teaches control by the controller and Mizusawa teaches that the purpose of the valves is to independently control the flow going through each gas supplier, it follows that the valves would be used or usable to independently control the flow of gas through each of the gas suppliers.  It is particularly noted that the claim only requires independent control which is actual possible merely by the presence of individual valves and without actually controlling the flows to different amounts.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combined prior art teaches the controller configured to activate valves, but does not consider the operation of the valves separately as claimed – nor would it be an obvious modification based on the motivation for combining the art.

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered, the teachings as previously applied have been overcome, but the additional teachings of Mizuna have been herein applied.
The Office does agree, however, that “rotary table” is supported and overcomes the 112(f) interpretation of the previously applied “mounting device”.  Further, the Office also finds that the subject matter of claims 16 and 17 is allowable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715